Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ preliminary amendment filed April 23, 2020 is acknowledged. Claims 1-15 are deleted. Claims 16-28 are added. 

Claim Objections
2.	Claim 28 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the Claim 28 has not been further treated on the merits. Now, Claims 16-27 are pending for consideration. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, Claim 20 recites the broad recitation “from 0 to 50” (page 4, last line), and the claim also recites “preferably 1 - 30” which is the narrower statement of the range/limitation.


	The patentability of the instant claim is set forth in paragraph 7 below.

Allowable Subject Matter
6.	Claims 16-19 and 21-27 are allowed.
	Yamamoto (US 2011 0274934) discloses a release silicone composition comprising 0.2 part by weight of a vinyl-terminated polydimethylsiloxane (A1-8) (Vi content 0.32 mol/100 g) and 8 parts by weight of a methylhydrogenpolysiloxane (D-2)(H content 1.00 mol/100 g). ([0034], [0106], Comp. Example 3 in Table 1) The methylhydrogenpolysiloxane contains 65.6 mol% of HMeSiO2/2 (DH) based on the total siloxy units (i.e., the sum of M, DH and D). The chain length of the methylhydrogenpolysiloxane is longer than that of the vinyl-terminated polydimethylsiloxane. Based on the foregoing Vi content, H content and the respective weights, the ratio of SiH/Si-vinyl is 1.3. However, Yamamoto does not teach or fairly suggest the presently claimed SiH/Si-vinyl ratio. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
December 4, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765